DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-20 are objected to because of the following informalities:
In claims 1, 8, and 15, “are groups into” should read “are grouped into”.
Claim 9 states “the storage system of claim 1”, however claim 1 is a method and given the structure of the claims for the purpose of examination, the examiner presumes that claim 9 depends instead upon claim 8. This would make claims 10-13 depend from claim 8 as well.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
As per claim(s) 15-20, the claims appears to include only software. Software is not one of the four categories of invention and therefore these claims are not statutory. Software is not a series of steps or acts and thus is not a process. Software is not a physical article or object and as such is not a machine or manufacture. Software is not a combination of substances and therefore not a composition 
As per claim(s) 15-20, should they be amended to instead claim the “one or more computer-readable media” they would be rejected because the applicant has provided evidence that the applicant intends the term "computer-readable media" to include non-statutory matter. The applicant describes a computer-readable storage medium as including open ended language and thus it is reasonable to interpret it to include all possible mediums, including non-statutory mediums (Each of the computer-readable media may be non-transitory and include a computer hard drive, ROM, RAM, flash memory, portable computer storage media such as a CD-ROM, a DVD- ROM, a flash drive, an SD card and/or other drive with, for example, a universal serial bus (USB) interface, and/or any other appropriate tangible or non-transitory computer-readable medium or computer memory on which executable code may be stored and executed by a processor, p. 30). The words "storage", "tangible", and/or "recording" are insufficient to convey only statutory embodiments to one of ordinary skill in the art absent an explicit and deliberate limiting definition or clear differentiation between storage media and transitory media in the disclosure. As such, the claim(s) is/are drawn to a form of energy. Energy is not one of the four categories of invention and therefore this/these claim(s) is/are not statutory. Energy is not a series of steps or acts and thus is not a process. Energy is not a physical article or object and as such is not a machine or manufacture. Energy is not a combination of substances and therefore not a composition of matter.
Since the specification describes "computer-readable media" as comprising both transitory and non-transitory media, the claim would encompass both and would therefore be non-statutory. 
The examiner suggests amending the claim(s) to read as a "non-transitory computer-readable storage medium".

Claims 1, 8, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, in the form of “a method for multi-core I/O trace analysis”. The claim(s) recite(s) the limitation of “organizing the first information into a form facilitating analysis of the first information to determine functional and/or performance characteristics corresponding to the I/O operation”. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a plurality of computing modules”, “a plurality of central processing units”, “a local memory”, and “an internal switching fabric” in claims 1, 8, and 15, nothing in the claim elements precludes the step from practically being performed in the mind. For example, but for the “the first processing core organizing” language, the claim encompasses the user manually organizing a set of data in order to better analyze it for performance characteristics. The mere nominal recitation of generic processors does not take the claim limitations out of the mental processes grouping. Thus, the claim recites a mental process, concepts that may be performed in the human mind, in this case being evaluation, judgment, and opinion. The claim(s) also recite(s) the limitation(s) “recording trace information in the respective memory of the computing module” and “accessing first information corresponding to the recorded trace information in the respective local memory”, which describe(s) the concept of “collection and storage of data”, which corresponds to concepts identified as abstract ideas by the courts, such as in Smart Systems Innovations. The concepts described in claim(s) 1, 8, and 15 are not meaningfully different than those concepts found by the courts to be abstract ideas. As such, the description in claim(s) 1, 8, and 15 of collecting and storing data is an abstract idea.
 additional elements recited including “a plurality of computing modules”, “a plurality of central processing units”, “a local memory”, and “an internal switching fabric” in claims 1, 8, and 15 are recited at a high level of generality, i.e., as generic processing components performing generic computer functions. This generic processing component limitations are no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. Therefore, the additional elements define only well-understood, routine, and conventional activity without improving the functionality of the computer itself.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Furthermore, the applicant’s own specification details the generic nature of the computing components, which also precludes them from presenting anything significantly more (p. 21, ln. 18 – p. 22, ln. 12, fig. 3).

Claims 1-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Norrie (U.S. Patent No. 9,875,167) in view of Sahin (U.S. Patent No. 7,797,585).
Regarding claim 1, Norrie discloses for a system comprising a plurality of computing modules, each of the plurality of computing modules including a plurality of central processing units and a local memory dedicated to the computing module, and each of the plurality of computing modules connected to the other of the plurality of computing modules by an internal switching fabric of the system, wherein, within each computing module, the plurality of central processing units are groups into a plurality of processing cores (In some implementations, different processor chips of system 100 can form respective nodes of the distributed hardware system. In alternative implementations, a single processor chip can include one or more processor cores and hardware features that can each form respective nodes of the processor chip, col. 5, ln. 12-17, cross-node communications that involve at least three processor cores may cause host system 126 to monitor data traffic at one or more intermediate "hops" as data traffic traverses a communication path between FPC 104 and an example third processor core/node. For example, FPC 104 and the third processor core may be the only cores executing program code at given time period. Hence, a data transfer from FPC 104 to the third processor core can generate trace data for an intermediate hop at SPC 106 as data is transferred from FPC 104 to the third processor core. Stated another way, during data routing in system 100, data from a first processor chip going to a third processor chip may need to traverse a second processor chip, and so execution of the data routing operation may cause trace entries to be generated for routing activity in the second chip, col. 7, ln. 20-35, In some implementations, the nodes 200, 201 of system 100 can be different nodes within a single multi-core processor. In other implementations, node 200 can be a first node in a first multi-core processor chip and node 201 can be a second node in a second multi-core processor chip. Although two nodes are depicted in the implementation of FIG. 2, in alternative implementations, system 100 can include multiple nodes. For implementations involving multiple nodes, cross-node data transfers can 
within two or more of the plurality of computing modules, for an I/O operation performed on the system, recording trace information in the respective memory of the computing module for one or more sub-operations of the I/O operation performed by one or more of the plurality of cores of the computing module (col. 6, ln. 26-40, col. 9, ln. 44-53, col. 17, ln. 50 – col. 18, ln. 16);
a first of the plurality of processing cores on a first of the plurality of computing modules accessing first information corresponding to the recorded trace information in the respective local memory of at least a first of the two or more computing modules (col. 17, ln. 18-25, col. 18, ln. 17-26); and
the first processing core organizing the first information into a form facilitating analysis of the first information to determine functional and/or performance characteristics corresponding to the I/O operation (hardware events can be time-ordered in a sequenced manner with event descriptors such as unique trace identifiers, event timestamps, event source-address, and event destination-address, col. 3, ln. 65 – col. 4, ln. 5, col. 18, ln. 17-26).
Norrie does not expressly disclose wherein the system is a storage system.
Sahin teaches that it was known in the art wherein the system is a storage system (a system and method that may access trace data of workload activity produced in a data storage system, prepare it, and then analyze the trace data in the same or a different environment for benchmark testing or other reasons, col. 1, ln. 21-25, The invention is directed toward preparing and handling trace information to be used for understanding, analyzing and troubleshooting performance issues in a data storage system. So the first step of the overall embodiment of the method is to access a workload. Such accessed data is typically in the form of trace data accessed form I/Os operating on data volumes or logical devices on one or more data storage systems, col. 3, ln. 18-25, col. 4, ln. 2-19).

One of ordinary skill would have been motivated to make the combination, in order to more efficiently organize and store trace events for a storage system (col. 4, ln. 38 – col. 5, ln. 2, Sahin).
Claim(s) 8 is(are) the system implementation which implement claim the method of claim(s) 1 and is(are) rejected on the same grounds as claim(s) 1.
Claim(s) 15 is(are) the computer implemented medium (software) containing instructions of to implement the method claim(s) 1, and is(are) rejected on the same grounds as claim(s) 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA P LOTTICH whose telephone number is (571)270-3738.  The examiner can normally be reached on Mon - Fri, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 5712723655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA P LOTTICH/               Primary Examiner, Art Unit 2113